Citation Nr: 0405742	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to special monthly compensation on account of 
loss of use of a creative organ.

2.  Entitlement to service connection for defective hearing 
in the right ear.

3.  Entitlement to an earlier effective date for service 
connected type II diabetes mellitus with peripheral 
neuropathy.

4.  Entitlement to an earlier effective date for service 
connected erectile dysfunction secondary to type II diabetes 
mellitus.

5.  Entitlement to an increased initial (compensable) 
evaluation for defective hearing in the left ear.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1967.

This appeal to the Board of Veterans Appeals (the Board) is 
from the initial rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
June 2002.  

That rating noted that although service connection was being 
granted for defective hearing in the left ear, [and a 
noncompenbsable rating was shown on that rating sheet], that 
the "rating as to the evaluation as to left ear hearing loss 
(was being) deferred for a VA examination".

In a rating action in July 2002, the RO continued the 
noncompensable rating.

In the interim, the veteran filed a notice of disagreement 
citing the July 2002 rating action.

However, at the hearing before the undersigned Veterans Law 
Judge in Washington, D.C. in September 2003, the veteran 
clarified that it was his intent to raise the issues shown on 
the front cover of this decision.  The Board concurs.  

The June/July 2002 rating actions fall well short of being a 
full grant of the benefits sought by the veteran on appeal, 
and the RO never issued a Statement of the Case (SOC) 
addressing these  matters.  As such, it is incumbent upon the 
RO to issue a SOC addressing these issues.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 
(2003).

Furthermore, the Board notes that issue #2 is clearly 
inextricably intertwined with issue #5, and thus, action by 
the Board on issue # 5 is deferred pending resolution of the 
other related questions.  The veteran has argued that he was 
in combat status and subjected to the acoustic trauma of 
combat in his right as well as his left ear, and that in 
addition, he was treated in service for otitis media and 
developed hearing loss in that ear at the same time as his 
other ear, and that it is currently shown as well.

It is also noted that at the hearing, the veteran raised the 
issue of entitlement to service connection for tinnitus, 
noting that it had been identified on the VA examination in 
2002, and this needs to be addressed by the RO.

With regard to issues #1, 3 and #4, at the hearing, the 
veteran's representative specifically referenced a Federal 
Circuit Court ruling that he felt was applicable (i.e., as 
differentiating the effective dates of May 8, 2001 versus 
July 9, 2001 for the grants).  

During the course of the current appeal, additional 
regulations have been enacted which require assistance by VA 
in the development of evidence and related matters.  These 
also require that a veteran be fully informed as to what is 
required, by whom it should be obtained, and that VA should 
assist as required.  It is unclear that either all the 
evidence available has been obtained or that other due 
process requirements have been fulfilled.

It is also noted that a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition. 38 C.F.R. § 3.310(a) (2003).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

And finally, since the rating with regard to issue #5 is an 
initial one, there is a possibility of a staged rating (i.e., 
separate ratings for separate periods of time) based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The issue has been phrased accordingly.


REMAND

Based on the evidence of record, and for the several reasons 
cited above, the Board finds that additional development is 
required.  The case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The case should be evaluated by a VA 
audiologist, [and the veteran re-examined 
if necessary], to analyze and opine in 
writing, as to the relationship between 
current tinnitus and service and/or 
service connected hearing loss.  In this 
regard, the audiologist's opinion should 
include an assessment of the impact of 38 
C.F.R. § 3.310 and Allen v Brown, op. 
cit. on the issues relating to both 
tinnitus and hearing loss in right and 
left ears. 

3.  The RO should readjudicate all of the 
issues and prepare a comprehensive 
Supplemental SOC on all issues shown on 
the front page, making sure that all due 
process considerations are fully 
addressed and that all judicial and other 
mandates are followed with regard to each 
issue.  The veteran should be given 
adequate opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


